REVISED June 8, 2017

       IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT
                                                             United States Court of Appeals

                               No. 16-10695
                                                                      Fifth Circuit

                                                                    FILED
                                                                 June 6, 2017

TRENT S. GRIFFIN, SR.,                                         Lyle W. Cayce
                                                                    Clerk
           Plaintiff - Appellant

v.

AMERICAN ZURICH INSURANCE COMPANY; WALGREENS COMPANY;
GREG WASSON, Chief Executive Officer; JIM REILLY, SR., Director
Human Resources; CHESTER STEVENS, District Manager; JANUARI
LEWIS, Pharmacy Supervisor; JERRY PADILLA, Pharmacy Supervisor;
FELICIA FELTON, Store Manager; JERLINE WASHINGTON, Pharmacy
Manager; VANESSA STRONG, Store Manager; MIRANDA MARTINEZ,
Pharmacy Technician; DARAVANH KHANMANIVANH, Pharmacy
Technician; TEXAS DEPARTMENT OF INSURANCE, Division of Workers'
Compensation; RYAN BRANNAN, Texas Workers' Compensation
Commissioner; ROD BORDELON, in his individual capacity; GREG
ABBOTT, Governor, State of Texas and in his individual capacity; RICK
PERRY, in his individual capacity; KEN PAXTON, Attorney General;
HENRY WHITMAN, JR., Commissioner C.P.S.; STEPHEN MCKENNA,
Child Support Officer; MARK IVERSON, Authorized Agent; WELLS FARGO
BANK; ANDREW COLE, Designated Doctor; NICOLE BUSH, Market
Scheduler; VALERIE RIVERA, Ombudsman; THOMAS HIGHT, Hearing
Officer; TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE
SERVICES,
            Defendants - Appellees


              Appeal from the United States District Court
                   for the Northern District of Texas
                        USDC No. 3:14-CV-2470
                                      No. 16-10695
Before REAVLEY, HAYNES and COSTA, Circuit Judges.
PER CURIAM:*
       Pro se Plaintiff Trent S. Griffin appeals the district court’s dismissal of
his claims against various defendants stemming from an alleged conspiracy
which resulted in, inter alia, a foreclosure on his home and the garnishment of
his veteran’s benefits. We AFFIRM.
                                             I.
       Plaintiff Trent S. Griffin, proceeding pro se, initially filed suit to assert
claims of violations of his rights, inter alia, under: the First, Fourth, Fifth,
Thirteenth, and Fourteenth Amendment rights; Title VII of the Civil Rights
Act of 1964; the Americans with Disabilities Act (“ADA”); the Age
Discrimination in Employment Act; and 38 U.S.C. § 5301. These claims are
made against four groups of defendants: (1) American Zurich Insurance
Company; (2) Walgreens Company and various employees (collectively,
“Walgreens”); 1 (3) Wells Fargo Bank; and (4) the Texas Department of
Insurance, the Texas Department of Family and Protective Services, and
various employees of the state of Texas (“State Defendants”). 2 Griffin’s claims
appear to stem from various events, including: (a) a determination by
American Zurich concerning an injury suffered during his employment at
Walgreens, (b) alleged discrimination, retaliation, harassment, and a hostile
work environment during his employment at Walgreens, (c) Wells Fargo’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1These defendants are Greg Wasson, Jim Reilly, Sr., Chester Stevens, Januari Lewis,
Jerry Padilla, Felicia Felton, Jerline Washington, Vanessa Strong, Miranda Martinez, and
Daravanh Khanmanivanh.
       2These defendants are Ryan Brannan, Rod Bordelon, Greg Abbott, Rick Perry, Ken
Paxton, Henry Whitman, Jr., Stephen McKenna, Mark Iverson, Andrew Cole, Nicole Bush,
Valerie Rivera, and Thomas Hight.
                                             2
                                  No. 16-10695
foreclosure on his house and garnishment of his veteran’s benefits, and (d)
some sort of dispute over custody and child care payments ordered by the State
Defendants.
      Griffin’s complaint generated a flurry of activity, with the defendants
filing motions to dismiss, Griffin filing out-of-time amended complaints and
motions for summary judgment, and the defendants filing motions to strike in
response to these amended complaints. The district court eventually denied
most of these motions and re-set the litigation process by ordering Griffin to
file a new amended complaint. Once Griffin filed his new amended complaint,
American Zurich, Walgreens, and the State Defendants filed a motion to
dismiss the amended complaint, while Wells Fargo filed an answer and then
subsequently filed a motion to dismiss. The district court individually granted
all four motions to dismiss and entered final judgment in favor of each of the
groups of defendants. Griffin filed motions for new trials against each of the
groups of defendants, which were subsequently denied in an electronic order.
Griffin now appeals.
                                        II.
      We review de novo a district court’s dismissal for either lack of subject
matter jurisdiction or failure to state a claim. Ctr. for Biological Diversity, Inc.
v. BP Am. Prod. Co., 704 F.3d 413, 421 (5th Cir. 2013). When evaluating a
motion to dismiss for failure to state a claim, we accept all well-pleaded facts
as true and view those facts in the light most favorable to the plaintiff. Priester
v. JP Morgan Chase Bank, N.A., 708 F.3d 667, 672 (5th Cir. 2013).          We will
deny such a motion if the complaint contains sufficient factual matter which,
if accepted as true, states a plausible claim for relief. Id. (citing Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009). As for a motion to dismiss for lack of subject
matter jurisdiction, a district court can resolve factual disputes “to the extent
necessary to determine jurisdiction” and, based upon such facts, we then
                                         3
                                 No. 16-10695
determine whether the district court correctly applied the law. See Smith v.
Reg’l Transit Auth., 756 F.3d 340, 346 (5th Cir. 2014).
      Griffin’s appeal also challenges the manner in which the district court
handled the various motions filed in his case. The management of a district
court’s docket is reviewed for an abuse of discretion. Fin. Acquisition Partners
LP v. Blackwell, 440 F.3d 278, 291 (5th Cir. 2006).
                                      III.
      Griffin’s sprawling, ninety-seven page appeal attempts to revisit most of
the decisions of the district court in dismissing his claims.       Our review,
however, finds that the order appealed must be affirmed for substantially the
same reasons given by the district court. We briefly address the discernable
arguments made by Griffin both as to the district court’s general handling of
his case and to the specific claims against each group of defendants.
A. The District Court’s Management of Griffin’s Case
      Griffin lodges two types of arguments against the district court’s
management of his claims. First, Griffin repeatedly argues that, as a pro se
plaintiff, the district court was under an obligation to liberally construe his
complaints and failed to do so. Griffin is correct on the law, but we conclude
that the district court here liberally construed Griffin’s amended complaint.
“We hold pro se plaintiffs to a more lenient standard than lawyers when
analyzing complaints, but pro se plaintiffs must still plead factual allegations
that raise the right to relief above the speculative level.” Chhim v. Univ. of
Tex. at Austin, 836 F.3d 467, 469 (5th Cir. 2016) (per curiam), cert. denied, 137
S. Ct. 1339 (2017).     Griffin’s amended complaint, even under a liberal
construction, failed to raise anything more than speculative claims.         The




                                       4
                                        No. 16-10695
district court was correct to grant dismissal even granting a liberal
interpretation of Griffin’s amended complaint. 3
       Griffin also argues that the district court abused its discretion in
managing his case. Griffin alleges that errors by the district court include: not
allowing Griffin to initially amend his complaint, not requiring defendants to
respond to his motion for partial summary judgment, not converting motions
to dismiss his amended complaint into motions for summary judgment, forcing
Griffin to respond to “untimely” motions to dismiss his amended complaint,
and ultimately granting these untimely motions. We disagree. The district
court did not abuse its discretion when it gave Griffin leave to file an amended
complaint. Once filed, that amended complaint rendered all earlier motions,
including Griffin’s motion for partial summary judgment, moot. See King v.
Dogan, 31 F.3d 344, 346 (5th Cir. 1994). Similarly, Griffin’s claims that the
motions to dismiss his amended complaint were untimely also fail given his
request to refile his amended complaint. The subsequent motions to dismiss
were all timely based on this refiling. See FED. R. CIV. P. 12(a)(1)(i). The
district court did not abuse its discretion.
B. Claims Against American Zurich
       Griffin’s appeal argues that the district court erred when it dismissed his
claims against American Zurich based on res judicata. Griffin is incorrect: res
judicata bars his claim. We note that Texas, not federal, res judicata applies
to Griffin’s claim before the district court, as the preclusive opinion comes from



       3 Griffin also alleges that the district court incorrectly interpreted his claims by not
considering his allegations of a greater conspiracy by all four groups of defendants. Griffin’s
statement appears to be in reference to his claims under 42 U.S.C. § 1985. But that statute
does not create any substantive rights and requires a separate violation of Griffin’s rights to
support a conspiracy claim. See Miss. Woman’s Med. Clinic v. McMillian, 866 F.2d 788, 794
(5th Cir. 1989). Because the district court found that Griffin failed to plead any violation of
his substantive rights, it naturally follows that Griffin failed to plead a conspiracy to violate
those rights, and the district court was correct to dismiss this claim.
                                               5
                                  No. 16-10695
a state court. See Cox v. Nueces Cty., 839 F.3d 418, 421 & n.3 (5th Cir. 2016).
But even though the district court incorrectly applied the federal res judicata
standard, its analysis nonetheless supports a finding of res judicata under
Texas law.
      In Texas, res judicata requires: (1) a prior final judgment on the merits
by a court of competent jurisdiction; (2) identity of parties or those in privity
with them; and (3) a second action based on claims that were raised or could
have been raised in the first action. See Cox, 893 F.3d at 421. The district
court determined that the parties were identical, that a court of competent
jurisdiction rendered a final judgment on the merits, and that Griffin based
both actions on the same nucleus of operative facts. These determinations
support a conclusion that res judicata barred this claim under Texas law, and
we therefore affirm the district court as to Griffin’s claims against American
Zurich.
C. Claims Against Walgreens
      Griffin’s appeal as to Walgreens appears to only challenge the district
court’s determination that his ADA claim failed because he failed to identify
any major life activities that are substantially limited by an impairment.
Griffin raises no new arguments to this issue, however, and our review of his
complaint reveals that his pleadings on this specific point contain no facts
about how his impairment affects him major life activities.         “Threadbare
recitals of the elements of a cause of action, supported by mere conclusory
statements, do not suffice.” Iqbal, 556 U.S. at 678 (citing Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 555 (2007)). Without pleading facts of how his major
life activities were limited, Griffin cannot state a sufficient claim to a claim
under the ADA. Hale v. King, 642 F.3d 492, 499–501 (5th Cir. 2011) (per
curiam).   Griffin raises no other issues on appeal as to Walgreens.          We


                                        6
                                 No. 16-10695
therefore hold that the district court correctly dismissed all claims against
Walgreens.
D. Claims Against Wells Fargo Bank
      Wells Fargo was the only party to file an answer to Griffin’s amended
complaint before filing its motion to dismiss. Griffin argues in his appeal that
the district court improperly handled Wells Fargo’s motion, but the district
court correctly converted the motion to dismiss into a motion for judgment on
the pleadings and ruled on that motion. See Jones v. Greninger, 188 F.3d 322,
324 (5th Cir. 1999).
      Griffin’s substantive arguments as to Wells Fargo on appeal concern (1)
the procedure surrounding Wells Fargo’s placement of child support liens on
his accounts and (2) the foreclosure of his home. None of these arguments is
persuasive. Griffin provides no law to support his allegations that Wells Fargo
was required to provide notice before placing the liens on his accounts, and our
review of potentially applicable law reveals that Griffin’s complaint is devoid
of factual allegations that could potentially support a claim. As to Griffin’s
foreclosure claim, wrongful foreclosure in Texas requires a plaintiff to plead
that there was (1) a defect in the foreclosure, (2) a grossly inadequate selling
price, and (3) a causal connection between the two. See Villarreal v. Wells
Fargo Bank, N.A., 814 F.3d 763, 767–68 (5th Cir. 2016). Assuming arguendo
that Griffin’s complaint pleads a defect in the foreclosure, Griffin pleaded
neither that the selling price was inadequate nor that the inadequate selling
price was caused by that defect. See Martins v. BAC Home Loans Serv., L.P.,
722 F.3d 249, 256 (5th Cir. 2013) (per curiam). Accordingly, the district court
was correct to grant Wells Fargo judgment on the pleadings on all claims
asserted by Griffin.




                                       7
                                 No. 16-10695
E. Claims Against State Defendants
      Griffin’s appeal as to the State Defendants attacks various aspects of the
district court order dismissing his claims on the basis of, inter alia, sovereign
immunity, qualified immunity, the Rooker-Feldman doctrine, and Griffin’s
failure to state a claim. None of his arguments on appeal is persuasive.
      As an initial matter, Griffin offers no response to the district court’s
determinations on immunity.       We discern no error in the district court’s
analysis of this matter. Griffin repeats his claims that, under 38 U.S.C. § 5301,
the State Defendants improperly garnished his veteran’s benefits. But the
Supreme Court has stated that § 5301 does not protect veteran’s benefits from
order or garnishment based on a failure to pay child support. See Rose v. Rose,
481 U.S. 619, 630–34 (1987); see also Mansell v. Mansell, 490 U.S. 581, 587
(1989) (“Because domestic relations are preeminently matters of state law, we
have consistently recognized that Congress, when it passes general legislation,
rarely intends to displace state authority in this area.”). Griffin’s arguments
as to the applicability of the Rooker-Feldman doctrine also ring hollow:
Griffin’s complaint merely attempts to challenge a state court decision under
the guise of federal claims. See Richard v. Hoechst Cleanese Chem. Grp., Inc.,
355 F.3d 345, 351–52 (5th Cir. 2003).
      As a final matter, Griffin repeatedly argues on appeal that the district
court improperly set aside a default against one individual State Defendant,
Valerie Rivera. Griffin is incorrect. Rivera was not properly served with
Griffin’s original complaint, a fact the district court noted when it granted
Griffin leave to amend his complaint. Griffin fails to demonstrate that he
served the amended complaint on Rivera: the summons he relies upon for his
claim that service to Rivera was completed was returned months before Griffin
filed his amended complaint. This summons therefore could not have included


                                        8
                                No. 16-10695
the amended complaint. As such, the district court did not err in dismissing
all claims against the State Defendants.
     AFFIRMED.




                                      9